         2:20-cv-02003-CSB-EIL # 7          Page 1 of 9                                                E-FILED
                                                                    Monday, 03 February, 2020 03:04:52 PM
                                                                             Clerk, U.S. District Court, ILCD
                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

CASSANDRA WOLSIC,                             )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )      No.     20-02003
                                              )
BOARD OF TRUSTEES OF                          )
COMMUNITY COLLEGE                             )
DISTRICT NO. 505 (PARKLAND                    )
COLLEGE) COUNTIES OF                          )
CHAMPAIGN, COLES, DEWITT,                     )
DOUGLAS, EDGAR, FORD,                         )
IROQUOIS, LIVINGSTON,                         )
MCLEAN, MOULTRIE,                             )
PIATT, VERMILION AND STATE                    )
OF ILLINOIS,                                  )
                                              )
        Defendant.                            )

      MOTION AND MEMORANDUM IN SUPPORT OF SUMMARY JUDGMENT

        NOW COMES, the Defendant, BOARD OF TRUSTEES OF COMMUNITY COLLEGE

DISTRICT NO. 505 (PARKLAND COLLEGE) COUNTIES OF CHAMPAIGN, COLES,

DEWITT, DOUGLAS, EDGAR, FORD, IROQUOIS, LIVINGSTON, MCLEAN, MOULTRIE,

PIATT, VERMILION AND STATE OF ILLINOIS (“Parkland College,”) by its attorneys, Meyer

Capel, A Professional Corporation, and for its Motion and Memorandum in Support of Summary

Judgment, states as follows:

                                          Introduction

        The issue raised by this Motion is simple and straightforward - summary judgment should

be entered in favor of Defendant Parkland College because the Plaintiff’s Complaint was untimely.

The exhibits attached hereto establish that the Plaintiff failed to file her Complaint in this Court

within 90-days of receiving her Right to Sue Letter, and that summary judgment is appropriate at

this time.
         2:20-cv-02003-CSB-EIL # 7            Page 2 of 9




                                    Undisputed Material Facts

       1.        On September 17, 2019, the Department of Justice issued a Notice of Right to Sue

in relation to Plaintiff’s Title VII charge filed with the EEOC. (See, Complaint at ¶ 4.d., and copy

of Notice of Right to Sue Within 90 Days attached hereto and incorporated herein as Exhibit 1.)

       2.        The Notice of Right to Sue was sent to the Plaintiff Certified Mail 7016 2140 0000

5581 6213, with Return Receipt Requested. (See, Exhibit 1 hereto.)

       3.        United States Postal Service tracking for tracking number 7016 2140 0000 5581

6213, through USPS.com, confirms that the Notice of Right to Sue was delivered to the Plaintiff

in Frankfort, Illinois, on October 7, 2019 at 2:32 p.m. (See, USPS.com – USPS Tracking Results

printed on 1/16/2020, a copy of which is attached hereto and incorporated herein as Exhibit 2.)

       4.        The Return Receipt for article 7016 2140 0000 5581 6213 was signed by Plaintiff

and returned to the Department of Justice on October 7, 2019. (See, copy of Return Receipt, a

copy of which is attached hereto and incorporated herein as Exhibit 3.)

       5.        The Plaintiff received her Notice of Right to Sue on October 7, 2019. (See, Exhibits

1 – 3 hereto.)

       6.        Ninety days from October 7, 2019 is Sunday, January 5, 2020.

       7.        The Plaintiff’s Complaint was not filed until Tuesday, January 7, 2020. (See,

Complaint, Doc. [#1].)

                                       Procedural Argument

       “A party may move for summary judgment, identifying each claim or defense — or the

part of each claim or defense — on which summary judgment is sought.” Fed. R. Civ. P. 56(a).

At the summary judgment stage, evidence is viewed in the light most favorable to the nonmovant,

with material factual disputes resolved in the nonmovant’s favor. Anderson v. Liberty Lobby, Inc.,

                                                  2
         2:20-cv-02003-CSB-EIL # 7          Page 3 of 9



477 U.S. 242, 248 (1986). A genuine dispute of material fact exists when a reasonable juror could

find for the nonmovant. “Summary judgment is appropriate when the admissible evidence shows

that there is no genuine dispute as to any material fact such that the moving party is entitled to

judgment as a matter of law.” Taylor–Novotny v. Health Alliance Plans, Inc., 772 F.3d 478, 488

(7th Cir. 2014).

        Exhibits 1, 2 and 3 to this Motion for Summary Judgment are government documents.

Exhibit 1 is a copy of the Notice of Right to Sue Within 90 Days produced by the U.S. Department

of Justice. Exhibit 2 is a printout from USPS.com showing USPS Tracking Results for tracking

number 7016 2140 0000 5581 6213. Finally, Exhibit 3 is a copy of PS Form 3811 – Domestic

Return Receipt – which was returned to the U.S. Department of Justice following receipt by the

Plaintiff. Exhibit 3 was obtained by Defendant from the U.S. Department of Justice.

        Under Rule 201 of the Federal Rules of Evidence, this Court may take judicial notice of

facts which are not subject to reasonable dispute. Government documents fall within the ambit of

Rule 201. (See, Bova v. U.S. Bank, N.A., 446 F. Supp. 2d 926, 931 fn. 2 (S.D. Ill. 2006) (“The

Court may of course judicially notice public records and government documents, including those

available from reliable sources on the Internet”); and, Menominee Indian Tribe of Wisconsin v.

Thompson, 161 F.3d 449, 456 (7th Cir. 1998) (“Judicial notice of historical documents, documents

contained in the public record, and reports of administrative bodies is proper.”) Accordingly,

Parkland College hereby moves the Court to take judicial notice of Exhibits 1, 2 and 3.

                                           Argument

        In Houston v. Sidley & Austin, 185 F.3d 837, 838–39 (7th Cir. 1999), the court explained

that “[u]nder the ADA, ADEA, and Title VII, a plaintiff must file her suit within 90 days from the

date the EEOC gives notice of the right to sue. 42 U.S.C. § 12117(a); 29 U.S.C. § 626(e); 42 U.S.C.



                                                3
        2:20-cv-02003-CSB-EIL # 7           Page 4 of 9



§ 2000e–5(f)(1). This court held that this 90–day period begins to run when the claimant receives

actual notice of her right to sue.” [Emphasis added.]

       A plaintiff’s failure to file a complaint in the United States District Court within 90 days

of receipt of their Notice of Right to Sue is fatal to the plaintiff’s cause of action. See, Baldwin

County Welcome Ctr. v. Brown, 466 U.S. 147, 149 - 152, 104 S. Ct. 1723 (1984). The Baldwin

County Court reasoned that “[p]rocedural requirements established by Congress for gaining access

to the federal courts are not to be disregarded by courts out of a vague sympathy for particular

litigants. As we stated in Mohasco Corp. v. Silver, 447 U.S. 807, 826, 100 S.Ct. 2486, 2497, 65

L.Ed.2d 532 (1980), ‘[i]n the long run, experience teaches that strict adherence to the procedural

requirements specified by the legislature is the best guarantee of evenhanded administration of the

law.’” Id. at 466 U.S. at 152.

       In this case, in relation to the Plaintiff’s Title VII charge filed with the EEOC, the

Department of Justice sent the Notice of Right to Sue to Plaintiff on September 17, 2019. It was

sent Certified Mail Return Receipt Requested. (See, Exhibit 1 hereto.) The front of the “green

card” which is the Return Receipt bears the date September 17, 2019 at the bottom. That is the

date the letter was sent by the Department of Justice. (See, Exhibit 3 hereto.) Plaintiff signed for

that letter, but the signature itself is undated. However, it should be noted that a Return Receipt

form is physically affixed to correspondence by the sender with the signature section facing out.

Once it has been signed by the recipient, the card itself is pulled from the envelope, stamped by

the postal service to reflect the date of service and returned to the sender. The bottom half of

Exhibit 3 hereto is the “backside” of that Return Receipt. It bears the South Suburban Postal

Facility stamp confirming delivery on October 7, 2019. This is consistent with the USPS tracking

information that is tied to this receipt and reflects delivery to Ms. Wolsic at 2:32 p.m. on October

7, 2019. (See, Exhibit 2 hereto.)

                                                 4
         2:20-cv-02003-CSB-EIL # 7           Page 5 of 9



       As established by statute and the caselaw cited above, Plaintiff had 90-days after receipt of

her Notice of Right to Sue within which to file her Complaint. That 90-day count began on October

8th; and therefore, Plaintiff technically would have been required to file her lawsuit on January 5,

2020. However, January 5, 2020 was a Sunday, so she would have been allowed one more day,

until January 6, 2020. According to the file-stamped pleading, the Complaint [Doc. #1] was not

filed until January 7, 2020. As a result, Plaintiff’s Complaint was untimely and filed outside of

the statute of limitations for the Right to Sue. (See, 42 U.S.C. § 2000e–5(f)(1)).

       Accordingly, summary judgment should be entered in favor of the Defendant, Parkland

College, at this time.

       WHEREFORE, the Defendant, BOARD OF TRUSTEES OF COMMUNITY COLLEGE

DISTRICT NO. 505 (PARKLAND COLLEGE) COUNTIES OF CHAMPAIGN, COLES,

DEWITT, DOUGLAS, EDGAR, FORD, IROQUOIS, LIVINGSTON, MCLEAN, MOULTRIE,

PIATT, VERMILION AND STATE OF ILLINOIS, moves this Court to enter summary judgment

in its favor, and for such other relief as the Court deems just and reasonable.

                                              Respectfully submitted,
                                              BOARD OF TRUSTEES OF
                                              COMMUNITY COLLEGE DISTRICT NO.
                                              505 (PARKLAND COLLEGE) COUNTIES OF
                                              CHAMPAIGN, COLES, DEWITT, DOUGLAS,
                                              EDGAR, FORD, IROQUOIS, LIVINGSTON,
                                              MCLEAN, MOULTRIE, PIATT, VERMILION
                                              AND STATE OF ILLINOIS, Defendant,

                                              By:     Meyer Capel, A Professional Corporation

                                              By: /s/ Lorna K. Geiler___________________
                                                      Lorna K. Geiler, Bar#6192940
                                                      Attorney for the Defendant
                                                      Meyer Capel, A Professional Corporation
                                                      306 W. Church St.
                                                      Champaign, IL 61820
                                                      Phone: (217) 352-1800
                                                      Email: lgeiler@meyercapel.com

                                                 5
        2:20-cv-02003-CSB-EIL # 7          Page 6 of 9



                      CERTIFICATE OF SERVICE BY ATTORNEY

        In accordance with Fed.R.Civ.P. 5(a) and LR5.3(c) the undersigned attorney certifies that
the foregoing MOTION AND MEMORANDUM IN SUPPORT OF SUMMARY
JUDGMENT was filed with the Clerk of this Court by submission of the same via this Court’s
Electronic Case File System (“ECF”) on February 3, 2020 and that notice of said electronic filing
will automatically be transmitted by email to:

David Brian Levin - dlevin@toddflaw.com

Steven Gene Perry - sperry@toddflaw.com


                                     By:    /s/ Lorna K. Geiler___________________
                                            Lorna K. Geiler, Bar#6192940
                                            Attorney for the Defendant
                                            Meyer Capel, A Professional Corporation
                                            306 W. Church St.
                                            Champaign, IL 61820
                                            Phone: (217) 352-1800
                                            Email: lgeiler@meyercapel.com




                                               6
2:20-cv-02003-CSB-EIL # 7   Page 7 of 9




                            EXHIBIT1
1/16/2020            2:20-cv-02003-CSB-EIL # 7 USPS.com®
                                                 Page 8- USPS
                                                         of 9 Tracking® Results


   USPS Tracking
                                           ®                                                                       FAQs   




                                                Track Another Package                  +




                                                                                                                 Remove   
   Tracking Number: 70162140000055816213

   Your item was delivered at 2:32 pm on October 7, 2019 in FRANKFORT, IL 60423.




     Delivered




                                                                                                                          Feedback
   October 7, 2019 at 2:32 pm
   Delivered
   FRANKFORT, IL 60423




                                                                                                                    
       Tracking History


                                                                                                                    
       Product Information



                                                             See Less      




                                Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                 FAQs



                                                              EXHIBIT 2
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70162140000055816213%2C%2C                  1/1
2:20-cv-02003-CSB-EIL # 7   Page 9 of 9




                            EXHIBIT 3
